 

    Motion DENIED. 
             26th         February      19
    This the ____ day of ___________, 20___. 

                                         IN THE UNITED STATES DISTRICT COURT
    /s/Louise W. Flanagan, U.S. District Judge 

                                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                  WESTERN DIVISION
                                                  NO. 5:18-CR-452-1-FL


                   UNITED STATES OF AMERICA,               )     REDACTED
                                                          )
                                          v.              ) UNITED STATES
                                                          ) MOTION FOR PROTECTIVE ORDER and
                                                          ) MEMORANDUM IN SUPPORT
                   LEONID ISAAKOVICH TEYF,                )

                          The United States of America, by and through the United States Attorney for the

                   Eastern District of North Carolina, pursuant to the All Writs Act, 28 U.S.C. § 1651,

                   hereby moves for a protective order allowing for implementation of security measures

                   necessary to protect witnesses and victims in this case. In support hereof, it is stated

                   unto the Court:

                          The defendant LEONID ISAAKOVICH TEYF has been charged in a thirty-six

                   count superseding indictment. 1 Specifically relevant to this motion are Counts 27

                   through 29, Bribery of a Public Official and Aiding and Abetting under 18 U.S.C. §§

                   201(b)(1) and 2; Murder for Hire and Aiding and Abetting under 18 U.S.C. §§ 1958

                   and 2; and Possession of a Firearm with Obliterated Serial Number under 18 U.S.C.

                   §§ 922(k) and 924 (a)(1)(B). The defendant was detained by United States Magistrate

                   Judge Robert T. Numbers, II, following a hearing. 2 Following a hearing on his motion

                   to revoke that ruling, this Court, too, ordered defendant detained. 3

                          While defendant has been detained, several acts or circumstances have

                   occurred prompting the government to request conditions even upon defendant’s


               1 DE 20.
               2 DE 68.
               3 Unnumbered DE of 1/22/2019.

                                                          Page 1 of 9
